Citation Nr: 9936206	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  92-16 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for Dercum's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to 
September 1960.

This case was previously before the Board of Veterans' 
Appeals (Board) in February 1978, at which time entitlement 
to service connection for lipomatous lesions diagnosed as 
Dercum's disease was denied.  This decision was upheld on 
reconsideration by the Board in December 1978.

This appeal arose from a January 1991 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA), 
Regional Office (RO), which found that the veteran had not 
submitted new and material evidence to reopen his claim for 
entitlement to service connection for Dercum's disease.  This 
decision was upheld by rating actions issued in September 
1991 and January and May 1992.  In September 1993, the Board 
issued a decision denying the veteran's claim that he had 
submitted new and material evidence to reopen his claim.

In April 1995, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
issued an opinion which vacated the Board's September 1993 
decision, and remanded the case to the Board for 
readjudication consistent with its opinion reopening the 
veteran's claim.  Copies of the Court's decision and judgment 
have been associated with the claims folder.  The case was 
received and docketed at the Board in May 1995.  In September 
1995, the Board remanded this case for additional development 
and for readjudication of the claim on the merits by the RO.

In December 1995, the RO issued a rating action which denied 
entitlement to service connection for Dercum's disease.  The 
case was received and docketed at the Board in March 1996.  
In May 1996, the Board requested that a VA medical specialist 
review the claims folder.  The requested opinion was rendered 
that same month.  In August 1996, the Board issued a decision 
which denied entitlement to service connection for Dercum's 
disease.  In December 1996, the Board refused the veteran's 
request to reconsider the August 1996 decision.  

In May 1998, the Court issued a decision which vacated the 
Board's August 1996 decision and which ordered readjudication 
consistent with its order.  Copies of the Court's decision 
and judgment have been associated with the claims folder.  In 
June 1999, the Board requested review of the claims file by a 
VA medical specialist.  The requested opinion was rendered in 
September 1999.


FINDING OF FACT

Dercum's disease was not present in service and is not 
etiologically related to the service-connected acne vulgaris.


CONCLUSION OF LAW

Dercum's disease was not incurred in or aggravated by 
service, nor is it proximately due to or the result of the 
service-connected acne vulgaris.  38 U.S.C.A. §§ 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.310(a) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, we find that he has presented a 
claim which is plausible.  We are also satisfied that all 
relevant facts have been properly developed.  The record is 
devoid of any indication that there are other records 
available which should be obtained.  Therefore, no further 
development is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  Service connection may also be granted for 
disabilities which are proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).

A review of the service medical records revealed that the 
veteran was first seen for boils on his face in March 1959.  
He was seen again for these complaints on three occasions in 
October and November 1959.  On November 25, 1959, he was 
noted to have acne vulgaris of the face.  This was described 
as moderately severe.  The September 7, 1960 discharge 
examination noted that his skin was normal.  A September 13, 
1960 dermatological consultation noted that he had been 
treated for acne cysts of the face for the past year.

The veteran submitted an April 1973 statement from his 
private physician, which indicated that the veteran had had a 
history of development of multiple lipomas of the body for 
the past six years.  These had increased in size and numbers.  
He had also had twelve different lipomas excised.  This 
condition was known as multiple lipomatosis.  Surgical 
removal was the only known treatment.

In June 1973, the veteran was examined by VA.  He was noted 
to have several different skin complaints.  The first 
concerned a moderate amount of small, erythematous papule 
pustules with a marked degree of old pitted and deeper 
scarring of the face.  The second concerned diffusely 
scattered eruptions, which consisted of oiliness, erythema 
and innumerable, very tiny papules on the upper portions of 
the trunk (front and back).  He also had 20 to 30 scattered, 
deep nodules, which varied in size, from a centimeter to 3 
centimeters in size.  The diagnoses were acne vulgaris, 
moderately active, with much old post-acne scarring; mild 
acne simplex with mixed seborrheic dermatitis; and 
generalized lipomatosis.

Numerous letters from the veteran's private physicians were 
then presented.  In March 1973, he was noted to have several 
lipomatous nodules.  It was noted that if one became large 
and painful enough, it could be surgically removed.  These 
nodules were noted to be benign in nature.  In July 1973, it 
was noted that he had had a progressive development of 
subcutaneous nodules since 1967 which, when biopsied, were 
diagnosed as lipoma.  These tumors were noted to have become 
generalized.  The impression was that he had Dercum's 
disease, for which there was no specific treatment.  In April 
1974, a private examination revealed the presence of numerous 
tender, fatty subcutaneous masses on the veteran's 
extremities and trunk, as well as acne vulgaris of the face, 
chest and upper back.  Dercum's disease was diagnosed.  No 
real evidence of an endocrine dysfunction was found.  A July 
1974 pathology report indicated that he had a lipoma 
(angiolipoma) on the posterior right thigh and the medial 
right thigh, as well as a cyst.  His physician noted in 
October 1974, that he definitely had Dercum's disease or 
Adiposadolorosa.  He apparently had over 300 lumps at that 
time.

The veteran was hospitalized at a VA facility between 
November and December 1974.  The physical examination found 
that he had acne and multiple subcutaneous soft masses, which 
he stated were painful.  Several biopsies showed lipomas.  A 
dermatological consultation did not think that he had 
Dercum's.  It was noted that the diagnoses were lipomatosis 
and angiolipomatosus.  This consultation noted that these 
conditions were not related to his service, and that acne did 
not predispose one to developing Dercum's disease.

A September 1975 VA hospital report diagnosed multiple 
angiomata and acne vulgaris.  In December 1975, the veteran's 
private physician submitted correspondence, wherein he noted 
treatment of the veteran since July 1974.  It was noted that 
he had had papulocystic acne with moderate scarring since the 
1950's.  The review of the service medical records indicated 
that the veteran had had acne and skin conditions listed as 
boils, which this physician assumed to be cystic acne.  There 
was some reference to lipomas, which it was noted to possibly 
refer to the currently diagnosed Dercum's disease.  Dercum's 
disease, also known as Adioposadolorosa, consists of very 
tender, painful, fatty nodules under the surface of the skin.

The Chief Medical Director indicated that Dercum's disease is 
characterized by obesity or painful subcutaneous lipomata.  
The veteran only had nodules.  He also had angiolipomata 
which are not seen with Dercum's; however, he also had 
lipomata, which is consistent with Dercum's.  It was the 
opinion of the Chief Medical Director that the veteran did 
not have Dercum's disease; rather, he had acne vulgaris, 
chronic lipomata and painful angiolipomata.  It was noted 
that subcutaneous nodules had not been noted either in the 
service medical records nor at the time of his discharge from 
duty.  The record appeared to suggest that the onset of his 
nodules was some time in 1967.  In March 1977, the Assistant 
Chief Medical Director stated that, given the ambiguity of 
the available scientific information, the veteran did have 
Dercum's disease.  He had had painful lesions since 1967.

An Independent Medical Expert opinion was obtained in 
November 1977.  This opinion noted that it was clear that the 
veteran had severe acne in 1958 to 1960.  He also apparently 
had multiple abscesses.  It was very possible that these 
abscesses were related to a slight reduction of his normal 
immune responses associated with asthma, and that these 
multiple abscesses were a little more severe than normal, 
thus leading to the severe scarring of his face.  The record 
did not support a finding of onset of multiple angiolipoma 
during service.  However, it was noted that, unless these 
were painful, they might not have been brought to the 
attention of the examiners.

In August 1978, the veteran's private physician noted that he 
had seen the veteran since July 1974.  It was the opinion of 
this physician that the service medical records suggested the 
development of subcutaneous masses in service.  It was 
believed that this evidence, to include biopsies, indicated 
that he had Dercum's disease and that it first manifested in 
service.

Numerous private outpatient records developed between July 
1974 and July 1979 were submitted by the veteran.  These 
reflected his continuing treatment for cystic acne and 
multiple painful lipomas, which had been diagnosed as 
Dercum's disease.  Also submitted was a report of a June 1960 
biopsy of a cyst that had been removed from under his chin.  
It was found to be a benign lipoma.

The veteran was examined by VA in September 1979.  This 
showed cystic acne on the face and lipoma or angiolipomas 
(large, soft nodules).  He stated that these lesions were 
painful.  The diagnoses were acne vulgaris, cystic type; and 
multiple lipomas, probably inherited.

The veteran submitted lay statements in 1991.  In January, 
his mother indicated that his skin problems had begun in 
service.  His wife stated in August that he had tumors in 
service, and that a corpsman would not know the difference 
between a boil and a lipoma.  A friend indicated in December 
that the veteran had had a skin condition in service, and 
that he still suffers from it.

This case was then referred to a VA medical specialist for an 
opinion.  After providing an overview of the evidence of 
record, the expert was requested to answer the following 
questions:

1.  Does the veteran currently suffer 
from Dercum's disease?

2.  If Dercum's disease is currently 
present, do the symptoms and conditions 
noted in service, such as boils and acne 
vulgaris, represent an early 
manifestation of this disease?

In May 1996, the requested opinion was rendered.  This 
indicated that a review of the medical records showed that 
the veteran suffered from both acne and angiolipomatosus.  
Angiolipomatosus was described as "...a chronic skin 
condition with painful nodules which can be found in various 
parts of the body."  Dercum's disease was noted to be one 
kind of lipomatosis, which is often characterized by painful 
intradermal or subcutaneous nodules.  It was then noted that 
it is difficult to differentiate between angiolipomas and 
Dercum's disease.  It was then stated that:

We think that the patient had one form of 
lipomatosis which started to manifest 
itself during his earlier life and 
progressed onto his current condition.  
In our opinion, Dercum's disease or 
angiolipomatosus are the same diagnosis 
for this patient.

There is no connection between Dercum's 
disease or angiolipomatosus and acne 
vulgaris or boils.  They are separate 
diseases and as stated above the patient 
seems to have suffered from both.

In June 1999, this case was referred for another VA medical 
expert opinion, which was rendered in September 1999.  This 
dermatological specialist conducted an extensive review of 
the entire claims file.  The findings of a November to 
December 1974 VA hospitalization were specifically mentioned; 
at that time, it had been found that neither the veteran's 
acne nor his lipomatosis were related to service and that 
acne did not predispose one to developing Dercum's disease.  
This expert concurred with this conclusion.  Following the 
claims file review, the expert reached the following 
conclusions:

1.  The cystic acne, which was diagnosed 
in the service, is related to the 
appellant's present condition of cystic 
acne.  Although, his condition was 
treated in the late 1950's, while he was 
in the service, it is impossible to 
determine from the records when the acne 
first occurred.  Indeed, he might have 
had severe acne prior to the service.

2.  There is no connection between the 
patient's acne and his angiolipomatosis 
(Dercum's disease).  This inherited 
condition was first diagnosed long after 
discharge, but probably began at an 
earlier time.  Even if the Dercum's 
disease first became manifest during the 
service, the condition is not exacerbated 
by service-related activities.  It is 
purely a result of genetic programming.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for Dercum's disease 
is not warranted.  The evidence indicates that the veteran 
suffered from acne vulgaris and boils in service.  The 
medical experts opinion from September 1999 clearly indicated 
that the cystic acne he had in service is related to his 
present condition.  However, it is noted that the veteran is 
already service-connected for acne vulgaris.  Dercum's 
disease was not diagnosed until, at the earliest 1967.  
Therefore, this disease did not have its origins in service.  
Moreover, independent medical experts opined in May 1996 and 
September 1999 that there is no etiological connection 
between the cystic acne noted in service and the currently 
diagnosed Dercum's disease.  The former opinion stated the 
two conditions are completely distinct and separate disorders 
that have no relationship to each other.  The latter opinion 
reiterated that there is no connection between acne and his 
angiolipmatosis (Dercum's disease).  Finally, the September 
1999 opinion commented that the veteran's Dercum's disease is 
an inherited disorder which may have been present at an 
earlier time.  However, even if this condition had existed 
prior to his entry into service, the expert opined that it 
would not have been exacerbated by any service activities.  
Therefore, it is found that there is no objective evidence 
that the veteran's currently diagnosed Dercum's disease is 
related to his period of service or to any service-connected 
disorder.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for Dercum's disease.


ORDER

Service connection for Dercum's disease is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

